January 13, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        JESSE K. PRATHER, Appellant

NO. 14-14-00539-CV                          V.

   CAPT. V. MILLER, W. GRIGSBY, T. DANIELS, JANE DOE, AND JOHN
                           DOE, Appellees
                 ________________________________

      Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on July 8, 2014. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Jesse K. Prather.


      We further order this decision certified below for observance.